Citation Nr: 1045269	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-13 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for a bilateral shoulder disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for a bilateral eye disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for bilateral hearing loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim for a bilateral knee disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for a bilateral wrist disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim for a lung disorder, to include as secondary to 
asbestos exposure.


7.  Entitlement to service connection for a bilateral foot 
disorder.

8.  Entitlement to service connection for a low back disorder.

9.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 
1978.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated in October 
2005 (claims concerning entitlement to service connection for a 
bilateral foot disorder, low back disorder, and diabetes 
mellitus) and February 2006 (six claims concerning whether new 
and material evidence has been submitted to reopen service 
connection claims) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
benefits sought on appeal.  

In January 2009 the Board remanded these claims so that certain 
due process considerations could be afforded the Veteran, as well 
as so additional development of the evidence could be conducted.  


The six issues concerning whether or not new and material 
evidence has been submitted to reopen claims for a bilateral 
shoulder disorder, bilateral eye disorder, bilateral hearing 
loss, bilateral knee disorder, bilateral wrist disorder, and a 
lung disorder (to include as secondary to asbestos exposure) are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran was treated on one occasion during active service 
for a right foot laceration.  

2.  Although the Veteran was seen following his service 
separation for complaints of a burning sensation of his feet in 
November 2000 at which time diabetic peripheral neuropathy was 
diagnosed, there is no evidence in the record indicating that a 
current bilateral foot disorder is associated with service.  

3.  The Veteran was treated on one occasion during active service 
for complaints of low back pain at which time muscle spasm of the 
lower vertebrae area was diagnosed.

4.  There is no evidence in the record indicating the presence of 
a current low back disorder.

5.  The Veteran has been treated in recent years for diabetes; 
however there is no evidence in the record indicating that the 
Veteran's diabetes mellitus is associated with service, and 
diabetes mellitus did not manifest itself within one year of the 
Veteran's separation from active duty in 1978.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. § 3.303 (2010).

2.  A low back disorder was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2010).

3.  Diabetes mellitus was not incurred in service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Concerning the appeal of the service connection claims now being 
adjudicated by the Board, the Veteran was provided notice that 
met some of these requirements in letters dated in March and May 
2005.  These letters met the timing requirement as it was sent 
before the October 2005 rating decision.  The content of the 
March 2005 notice, which addressed the issue of service 
connection for a bilateral foot condition, included enclosures 
entitled "How You Can Help and How VA Can Help You" and "What 
the Evidence Must Show-Service-Connected Comp," which complied 
with some of the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was 
also notified of what was necessary to support a service 
connection claim in the May 2005 letter which dealt with all 
three service connection issues presently on appeal before the 
Board.  See page five of letter.  Moreover, the content of notice 
provided in February 2009, though received by the Veteran after 
the October 2005 rating decision, included enclosures entitled 
"What the Evidence Must Show- Service-Connected Comp" and 
"What the Evidence Must Show-VCAA Notice Response," which 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or supplemental 
SOC (SSOC) is sufficient to cure a timing defect).  The Veteran 
has been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.


The 2005 letters did not include notice that a disability rating 
and an effective date for the award of benefits will be assigned 
if service connection is awarded.  Such notice was first deemed 
to be necessary in 2006.  This notice was first provided in the 
February 2009 letter, and the claims were subsequently 
readjudicated in an April 2010 supplemental statement of the case 
(SSOC).  Thus, the timing defect has been cured.  Prickett.

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims.  There is no evidence of any failure on the part of VA to 
further comply with VCAA that reasonably affects the outcome of 
this case.

Finally, the duty to assist the appellant has been satisfied in 
this case.  Service treatment records and post-service private 
and VA private records are in the claims file and were reviewed 
by both the RO and Board in connection with the appellant's 
claims.  The appellant has not informed VA of any existing 
medical records which may be helpful in the adjudication of his 
claims.  VA is not on notice of any evidence needed to decide the 
claims which have not been obtained.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his current claims seeking service 
connection.  A VA examination must be provided when (1) there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing an 
event, injury or disease occurred in service; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; but (4) 
there is insufficient competent evidence on file for VA to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 
86 (2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. 
§ 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 
2010) (noting that the three subsections of the statutory 
provisions contain different evidentiary standards - "competent 
evidence," "evidence...indicat[ing]," and "medical evidence").  


In this case, there is competent evidence of a current bilateral 
foot disability, diagnosed as diabetic peripheral neuropathy in 
November 2000.  Moreover, there is evidence in the service 
treatment records of treatment on one occasion in December 1977 
at which time the Veteran was treated for a right foot 
laceration.  The record also includes competent evidence of 
treatment afforded the Veteran for diabetes since 1998.  The 
service treatment records are silent, however, as to treatment 
for diabetes.  

Moreever, the evidence indicating that the current diabetes is 
associated with service consists only of the Veteran's own 
generalized statement that his diabetes was caused by his 
drinking beer while in the Navy.  See April 2005 VA Form 21-4138.  
He has not informed VA as to any in-service cause of his 
currently-claimed foot problems.  Regarding the Veteran's 
contentions as to the cause of his diabetes, the Board concludes 
that his generalized conclusory statement is not sufficient in 
this case to entitle the Veteran to a VA examination and medical 
opinion.  Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 
2010) (noting that a Veteran's conclusory generalized statement 
that his service illness caused his present medical problems was 
not enough to entitle him to a medical examination under the law 
since all veterans could make such a statement, and this theory 
would eliminate the carefully drafted statutory standards 
governing the provision of medical examinations and require VA to 
provide such examinations as a matter of course in virtually 
every veteran's disability case).  Accordingly, the Board 
concludes that a VA examination is not required in this case with 
regard to the claims for service connection for bilateral foot 
and diabetes disorders.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon, 20 Vet. App. at 86; Waters, 601 F.3d at 
1279.

With regard to the claim for service connection for a low back 
disorder, there is no competent evidence of a current disability 
or persistent or recurrent symptoms of a low back disability.  
Thus, an examination is not here required.  McLendon; 38 C.F.R. 
§ 3.159(c)(4).  

For these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.  


The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicholson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

Factual Background

Service treatment records show that clinical evaluation of the 
Veteran at the time of his October 1974 service enlistment 
examination was normal.  A December 1977 health record entry 
shows that the Veteran was seen for a laceration on the anterior 
medial aspect of his right foot possibly caused by a fishing 
knife.  A March 1978 health record notes that the Veteran 
complained of low back pain; muscle spasm of the lower vertebrae 
area was diagnosed.  The December 1978 service separation 
examination report, like in October 1974, showed normal clinical 
findings.  

Private medical records on file show treatment afforded the 
Veteran for, in pertinent part, his feet and diabetes.  A 
diagnosis of diabetes was included in an October 1998 treatment 
record.  Insulin dependent diabetes was diagnosed in September 
1999.  A November 2000 medical record shows that the Veteran was 
seen for complaints of burning pain in his feet.  A nine-year 
history of diabetes was reported, and the Veteran noted that his 
foot pain had existed this same amount of time.  Diabetic 
peripheral neuropathy was diagnosed.  

Private medical records on file also show diagnoses of non-
insulin dependent diabetes mellitus in December 2000 and also in 
February 2001.  A May 2001 treatment record includes a diagnosis 
of cervical/thoracic strain and sprain.  A July 2001 treatment 
record includes diagnoses of cervical spine strain and right foot 
contusion.  The Veteran is also shown to have complained of foot 
pain in August 2001; a pertinent diagnosis was not provided as 
part of the private progress note.  

The Veteran submitted a claim seeking service connection for both 
of his feet in January 2005.  See VA Form 21-4138.


The report of a March 2005 private cardiac evaluation includes a 
diagnosis of Type 2 diabetes mellitus.  

In April 2005, in a VA Form 21-4138, the Veteran claimed service 
connection for his back and diabetes.  He claimed that working on 
jet engines in service caused him to develop back problems, and 
that drinking alcohol allowed in the Navy caused the development 
of diabetes.  

An April 2005 VA primary care outpatient treatment note includes 
a notation to a past medical history of diabetes mellitus without 
complications of Type II diabetes and also for peripheral 
neuropathy.  Examination showed no musculoskeletal problems.  The 
diagnoses included uncontrolled insulin dependent diabetes 
mellitus and peripheral neuropathy.  

Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases, such as diabetes mellitus, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease during 
the period of service.  38 C.F.R. § 3.307(a).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.


Analysis

Bilateral Foot Disorder

On his January 2005 claim for service connection (see VA Form 21-
4138), the Veteran sought VA compensation benefits for his left 
and right feet.  He did not inform VA as to what specific 
problems he was having with his feet, nor did he indicate a 
possible relationship between any feet problems and his military 
service.  Following the Veteran's separation from active service, 
the first notation of foot complaints are in November 2000 at 
which time he was seen for complaints of burning pain in his 
feet.  A nine-year history of diabetes was reported, and the 
Veteran noted that his foot pain had existed this same amount of 
time.  Diabetic peripheral neuropathy was diagnosed.  He also was 
treated in July 2001 for a right foot contusion, and complained 
of foot pain later in August 2001.  Based on this medical 
evidence, the Board concludes that diagnoses have been rendered 
in recent years showing current disorders of the right and left 
feet.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting 
that the current disability requirement is satisfied when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim even 
though the disability resolves prior to VA's adjudication of the 
claim).  Thus, the remaining question is whether a current 
bilateral foot disorder had its onset in service or is otherwise 
the result of a disease or injury pertaining to the feet in 
service.

Concerning the latter, service treatment records show no 
complaints or findings pertaining to the feet except for the 
December 1977 health entry record showing treatment afforded the 
Veteran for a laceration on the anterior medial aspect of his 
right foot.  The discharge medical examination, conducted in 
December 1978, showed that clinical evaluation of the feet was 
normal.  Therefore, based on these facts, the Board concludes 
that remand to obtain a medical opinion in this case is not 
warranted as the current medical evidence does not show a current 
disability of the feet that is similar to the right foot 
laceration incurred by the Veteran in service, and thus no 
evidence indicates that a current bilateral foot disability may 
be associated with the Veteran's service.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 
86; Waters, 601 F.3d at 1279.
In addition, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a bilateral foot disorder.  The Board also observes that the 
Veteran's post-service foot symptoms appear to be related to his 
diabetes mellitus, which, as discussed below, is not service-
connected.  Because the preponderance of the evidence is against 
the Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for a bilateral foot disorder is not warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2010).

Low Back Disorder

While noting one instance in service, in March 1978, at which 
time the Veteran complained of low back pain and at which time 
muscle spasms were diagnosed, the medical report of examination 
conducted in the course of the Veteran's service separation in 
December 1978 showed neither symptoms nor findings related to the 
Veteran's low back.  Subsequent to service, the Veteran initially 
sought service connection for low back problems ("damaged 
disk") in April 2005.  See typewritten statement which 
accompanied a VA Form 21-4138.

However, while mindful of the fact that the post-service medical 
records include findings concerning problems associated with the 
Veteran's cervical and thoracic spine segments, the Board notes 
that no competent evidence of record indicates that the Veteran 
currently suffers from a low back disorder.  (Service connection 
for a neck disorder with arthritis was denied by the RO in March 
2007.)  Because the Veteran has no current low back disability, 
service connection must be denied.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the Veteran 
currently has the disability for which benefits are being claimed 
or at least had the disability at the time that he filed his 
claim for it.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).

For the reasons noted above, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for low back disorder.  Because the 
preponderance of the evidence is against the Veteran's claim, the 
benefit of the doubt provision does not apply.  Accordingly, the 
Board concludes that service connection for a low back disorder 
is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2010).

Diabetes Mellitus

The service treatment records are completely negative for any 
clinical findings pertaining to diabetes.  Subsequent to service, 
the Veteran initially sought service connection for diabetes in 
April 2005.  In this case, concerning the Veteran's belief that 
he incurred diabetes due to drinking beer while in the Navy, the 
Board concludes that his own lay statement as to the etiology of 
his diabetes does not constitute competent evidence because the 
etiology of diabetes is too medically complex to be ascertained 
by a lay person such as the Veteran.  While the Veteran is 
certainly competent concerning symptoms which are non-medical in 
nature, he is not competent to render a medical diagnosis or 
etiology.  Unlike the varicose veins in Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish the 
presence of varicose veins) or dislocated shoulder in Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007 (lay witness 
capable of diagnosing dislocated shoulder), diabetes is not a 
condition capable of lay description by the person experiencing 
it.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(unlike varicose veins or a dislocated shoulder, rheumatic fever 
is not a condition capable of lay diagnosis).  Therefore, the 
Veteran's statements regarding the etiology of his diabetes-
drinking beer while in the Navy-do not constitute competent 
evidence on which the Board can make a service connection 
determination.  

No medical evidence in the record indicates a relationship or 
association between the Veteran's diabetes mellitus and his 
active duty service.  Moreover, as mentioned above, a VA 
examination here is not warranted as the Veteran's service 
treatment records are absent for evidence of findings relating to 
diabetes, and his post-service medical records are likewise 
absent of evidence of symptomatology of diabetes until many years 
after his separation from service.  Duenas, 18 Vet. App. at 517, 
citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 
345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development could 
not aid in substantiating a claim when the record does not 
already contain evidence of an inservice event, injury, or 
disease).  Further, as diabetes mellitus was first diagnosed many 
years following the Veteran's service separation, entitlement to 
service connection on a presumptive basis, pursuant to 38 C.F.R. 
§§ 3.307, 3.309, is clearly not for assignment.  

The Board also notes that while the Veteran currently has 
problems associated with diabetes mellitus, the Veteran's service 
treatment records do not reflect any report of treatment afforded 
the Veteran for diabetes.  In addition, the Veteran was first 
diagnosed with diabetes in 1998, many years after his separation 
from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service connection 
when the appellant failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition); Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value than 
history as reported by the Veteran); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

In summary, the Board concludes that the preponderance of the 
evidence is against the claim because the record contains no 
competent evidence of diabetes in service or for many years 
thereafter and no evidence that the currently diagnosed diabetes 
mellitus may be associated with the claimed in-service event 
(drinking beer).  Absent such evidence, service connection may 
not be granted.  Accordingly, the Board concludes that service 
connection for diabetes mellitus is not warranted.  See 
38 U.S.C.A. § 5107(b) West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309.  



ORDER

Entitlement to service connection for a bilateral foot disorder 
is denied.

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for diabetes mellitus is 
denied.


REMAND

As indicated in the Introduction, the six claims listed on the 
title page of this decision concerning whether new and material 
evidence has been submitted to reopen various service connection 
claims were remanded in January 2009.  Unfortunately, the ordered 
development remains to be completed.  Accordingly, another remand 
is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As mentioned by the Board in January 2009, the Veteran at that 
time had not been adequately notified in connection with his 
application to reopen his claims for service connection for a 
bilateral shoulder disorder, a bilateral eye disorder, bilateral 
hearing loss, a bilateral knee disorder, a bilateral wrist 
disorder and a lung disorder.  In this regard, while the record 
was noted to contain letters dated in March and May 2005, which 
indicated what the evidence must show to establish a claim for 
service connection and that new and material evidence was 
required to reopen a claim and what constitutes new and material 
evidence, neither letter specifically informed the Veteran, as 
mandated by the United States Court of Appeals for Veterans 
Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), of 
the reasons his previous claims for service connection had been 
denied, nor what type of evidence would be necessary to 
substantiate the claims.  In Kent, the Court found that VA must 
look at the bases for the denial in the prior decision and to 
respond with notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  Such specific notice is required to comply with 
the law.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
As such, the Board's October 2007 remand directed, inter alia, 
that the following be completed:

The RO should send an additional notice 
letter regarding the veteran's claims in 
order to ensure compliance with the 
requirements as described in Kent. v. 
Nicholson, 20 Vet. App. 1 (2006)....

On remand, a February 2009 letter was sent from the AMC to the 
Veteran, but it failed to include the notice/requirements set out 
in Kent.  

Therefore, these issues are again REMANDED to the RO for the 
following action:

1.  The AMC/RO must send an additional 
notice letter regarding the Veteran's six 
claims - set out as 1. through 6. on the 
title page of this decision -- in order to 
ensure compliance with the requirements as 
described in Kent.  Specifically, this 
notice must look at the bases for the 
denial of each claim in the February 2006 
prior decision and to respond with notice 
that describes what evidence would be 
necessary to substantiate the element or 
elements required concerning each claim to 
establish service connection that were 
found insufficient in the previous denial.  
The Veteran should be afforded an 
appropriate amount of time to respond.

2.  To help avoid future remand, the AMC/RO 
must ensure that the required action has 
been accomplished in compliance with this 
REMAND.  If the requested action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall.

3.  After completing the required action, 
and after conducting any additional 
development deemed necessary, the AMC/RO 
should readjudicate the Veteran's claims 
concerning the Veteran's application to 
reopen his claims for service connection 
for a bilateral shoulder disorder, a 
bilateral eye disorder, bilateral hearing 
loss, a bilateral knee disorder, a 
bilateral wrist disorder and a lung 
disorder.  If the benefits sought on appeal 
remain denied in any respect, the Veteran 
and his representative should be issued a 
SSOC and given an opportunity to respond.

The case should then be returned to the Board, if in order.  The 
purpose of this REMAND is to ensure due process.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is required of 
the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


